     Case 2:04-cr-00094-MLCF-SS Document 353 Filed 04/01/21 Page 1 of 8



                       UNITED STATES DISTRICT COURT


                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                    CRIMINAL ACTION

V.                                                          NO. 04-0094

DONALD SYLVESTER                                            SECTION "F"



                              ORDER AND REASONS

     Before the Court are two motions by Donald Sylvester seeking

sentence reduction to time served and supervised released under

the First Step Act of 2018 and for compassionate release under 18

U.S.C. § 3582(c)(1)(A). For the reasons that follow, the motions

are DENIED.

                                 Background

     A    federal    prisoner   serving    six   life   sentences   for   drug

trafficking, firearms offenses, and murder, including murdering a

witness    in   a   federal   drug   investigation,     seeks   compassionate

release.

     Following a jury trial, Donald Sylvester was convicted of

conspiracy to possess with intent to distribute cocaine and crack

(count 1), possession with intent to distribute cocaine(count 2),

conspiracy to possess firearms in furtherance of a drug trafficking

crime and federal crimes of violence (count 3), using and carrying

a firearm in the murder of Demetra Norse (count 4), conspiracy to


                                       1
    Case 2:04-cr-00094-MLCF-SS Document 353 Filed 04/01/21 Page 2 of 8



murder Demetra Norse to prevent her attendance or testimony at a

federal trial (count 5), murder of Demetra Norse to prevent her

attendance or testimony at a federal trial (count 6), conspiracy

to murder Demetra Norse in retaliation for Norse providing material

information to law enforcement (count 7), murder of Demetra Norse

in retaliation of her testimony at a federal trial and providing

material information to law enforcement (counts 8 and 9), and

felony possession of a firearm (count 11). 1

     On June 4, 2008, Donald Sylvester was sentenced to life in

prison for counts 1, 4, 5, 6, 7, 8, and 9, 360 months for count 2,

240 months for count 3, and 120 month for count 11 all to be served

concurrently. Counts 1, 5, 6, 7, 8, and 9 carried mandatory life

sentences.   Sylvester    filed   an       appeal   which   was       denied.   He

subsequently filed a 28 U.S.C. § 2255 petition that was denied.

His request for leave to file a second § 2255 petition in August

2020 was denied.

     Sylvester has a multitude of underlying health conditions

that place him at higher risk during the COVID-19 pandemic. His

underlying    health     conditions         include    type       2     diabetes,

hyperlipemia, hypertension, obesity, and glaucoma.                Citing these

health issues, Sylvester requested compassionate release from the




1 Sylvester was acquitted on Count 10, which charged conspiracy to
murder Tyrone McCaskill with the intent to prevent his testimony
at a federal drug trial.
                                       2
    Case 2:04-cr-00094-MLCF-SS Document 353 Filed 04/01/21 Page 3 of 8



Warden of FCI Williamsburg on August 23, 2020. This request was

denied on September 16, 2020. By two motions, Sylvester now moves

to reduce his sentence on an emergency basis.

                                    I.

     Courts generally “may not modify a term of imprisonment once

it has been imposed[.]” 18 U.S.C. § 3582(c). Few exceptions apply.

Since passage of the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194 (2018), federal courts “may reduce the term of

imprisonment”   upon   an   inmate’s     request    and    demonstration        of

certain criteria. § 3582(c)(1)(A); see also United States v.

Chambliss, 948 F.3d 691, 692-93 (5th Cir. 2020)(As amended, §

3582(c) provides that the Court “on a motion by the BOP or by the

defendant after exhausting all BOP remedies, may reduce or modify

a term of imprisonment, probation, or supervised release after

considering the factors of 18 U.S.C. § 3553(a), if ‘extraordinary

and compelling reasons warrant such a reduction.’”). 2

     “The   First   Step    Act   and    COVID-19    have        redefined   the

compassionate release landscape.”          United States v. Jones, 980

F.3d 1098, 1100-01 (6th Cir. 2020)(“The First Step Act of 2018’s

provision   allowing   incarcerated      persons    to    file    their   own    §

3582(c)(1)(A) motions coupled with COVID-19’s pernicious presence

in federal prisons triggered a massive upswing in imprisoned


2 Before 2018, only the Bureau of Prisons could request that a
court modify a prisoner’s sentence.
                                    3
    Case 2:04-cr-00094-MLCF-SS Document 353 Filed 04/01/21 Page 4 of 8



persons seeking compassionate release; 10,940 persons applied for

compassionate release in the first three months of the pandemic

alone.”). A new statutory remedy coupled with an historic pandemic

presenting unique challenges to institutional living environments

has triggered a perfect storm for interpretation conflicts in the

case literature.      Here, it is only necessary to consider the

applicable § 3553(a) factors.

                                      II.

     Sylvester      moves     for    a        sentence     reduction     and    for

compassionate release under 18 U.S.C. § 3582(c) due to his chronic

health conditions. 3 The government opposes Sylvester’s request for

a sentence reduction or compassionate release because the § 3553(a)

factors weigh strongly in favor of denying Sylvester’s request.

Because all agree that Sylvester exhausted his administrative

remedies   within   the     Bureau   of       Prisons 4   and   that   his   medical

conditions constitute extraordinary and compelling circumstances, 5


3 The First Step Act of 2018 amended 18 U.S.C. § 2582(c) to allow
prisoners to move for compassionate release on their own behalf.
See PUB. L. NO. 115-391, 132 STAT. 5239. Before the amendment, only
the Director of the Bureau of Prisoners could move for
compassionate release.
4  The administration exhaustion requirement of 18 U.S.C. §
3582(c)(1)(A) is met because it has been 30 days since the Warden
of FCI Williamsburg received Sylvester’s request for sentence
reduction with home supervision or compassionate release.
5 Sylvester’s conditions include type 2 diabetes, hyperlipemia,

hypertension, obesity, and glaucoma. Type 2 diabetes is a health
condition with severe risk of complications from COVID-19. See
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html
                                          4
    Case 2:04-cr-00094-MLCF-SS Document 353 Filed 04/01/21 Page 5 of 8



the Court turns directly to consideration of the § 3553(a) factors.

As the § 3553(a) factors weight against Sylvester, he is ineligible

for a sentence reduction or compassionate release.


     Even assuming that Sylvester has demonstrated that his health

conditions constitute extraordinary and compelling reasons for

compassionate release, the Court must deny his request for a

sentence reduction. When considering whether to reduce a term of

imprisonment, the Court is obliged to review the factors set forth

in § 3553(a) to the extent they are applicable. 18 U.S.C. §

3582(c)(1)(A). In Sylvester’s case, the government submits that

consideration of the applicable section 3553(a) factors and the

fact that Sylvester remains a danger to the community weigh against

early release.   The Court agrees.

     Once   an    inmate    satisfies     the    mandatory     exhaustion

requirement, the statute directs the Court to consider the factors

set forth in § 3553(a) to the extent they are applicable.            These

factors include (1) the nature and circumstances of the offense

and the history and characteristics of the defendant; (2) the need

for the sentence imposed to reflect the offense’s seriousness or

promote respect for the law or to afford adequate deterrence, and




     And, hypertension and obesity are conditions that the CDC
indicates “might” increase the risk of severe illness. See
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html
                                    5
      Case 2:04-cr-00094-MLCF-SS Document 353 Filed 04/01/21 Page 6 of 8



to protect the public from further crimes; (3) the kinds of

sentences available; (4) the kinds of sentence and sentencing range

established for the applicable category of offense or defendant;

(5)   any   pertinent     policy    statement;       (6)   the       need   to    avoid

unwarranted sentence disparities among defendants with similar

records; and (7) the need to provide restitution to any victims of

the offense. Balancing the applicable factors falls within the

Court’s discretion and mere disagreement with how the factors are

balanced is insufficient to warrant relief on appeal.                            United

States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020). In this

case, the first two factors persuade the Court that a sentence

reduction is unwarranted.

      First,       considering   the   nature      and   circumstances           of   the

offense and the history and characteristics of the defendant:

Sylvester was convicted on multiple counts of the murder of Demetra

Norse, drug trafficking offenses, and firearm possession. Demetra

Norse    was   a    witness   for   the       government   in    a    federal         drug

investigation. Sylvester was convicted of the premeditated and

deliberate murder of Ms. Norse for the purpose of retaliating

against her for her testimony.         As the government recalls from the

trial testimony, Sylvester was hired to kill her, and he gunned

her down on the street in broad daylight. Additionally, Sylvester

has multiple prior felony drug convictions.



                                          6
      Case 2:04-cr-00094-MLCF-SS Document 353 Filed 04/01/21 Page 7 of 8



      Second, the Court considers the need for the sentence imposed.

The   mandatory     life   sentences     required    by    multiple      counts     of

conviction underscores the seriousness of Sylvester’s offenses.

While   Sylvester     argues    his    clean    prison    record   shows     he   has

reformed,    the    government       provides   evidence    that    he   was      just

disciplined for attempting to bribe a prison guard.                        Even if

Sylvester’s prison record was completely clean and even if he

demonstrated       remorse     and    rehabilitation       his     actions     while

incarcerated do not mitigate the seriousness of the offense. The

sentence imposed continues to reflect the seriousness of the

offenses, continues to promote respect for the law and provides

just punishment whereas a reduction would thwart these objectives.

The life sentences continue to be necessary to protect the public

from further serious crimes.

      Due to the nature and circumstances of the offense as well as

the need for the sentence imposed to promote respect for the law,

afford adequate deterrence, and protect the public from further

crimes, the Court finds that consideration of the § 3553(a) factors

weigh heavily against granting Sylvester a sentence reduction.




                                         7
    Case 2:04-cr-00094-MLCF-SS Document 353 Filed 04/01/21 Page 8 of 8



                                   ***

     Accordingly, for the foregoing reasons, IT IS ORDERED: that

Donald   Sylvester’s   motions    seeking   a   sentence   reduction     or

compassionate release are DENIED.

                       New Orleans, Louisiana, March 31, 2021


                                  ______________________________

                                         MARTIN L. C. FELDMAN

                                   UNITED STATES DISTRICT JUDGE




                                    8
